            Case 2:20-cv-01820-GAM Document 14 Filed 11/17/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RAMSEY COULTER                               :
                                             :
       v.                                    :      CIVIL ACTION NO. 20-1820
                                             :
SAGESTREAM, LLC                              :


                                            ORDER

       This 17th day of November, 2020, Defendant’s Motion to Dismiss for lack of subject-

matter jurisdiction and for failure to state a claim upon which relief can be granted (ECF 9) is

GRANTED in part and DENIED in part, as follows:

       Defendant’s Motion to Dismiss for lack of subject-matter jurisdiction is DENIED as to

paragraphs 63 through 67 of Plaintiff’s Amended Complaint (ECF 4). Defendant’s motion is

GRANTED as to paragraphs 68 through 69 of Plaintiff’s Amended Complaint.

       Defendant’s Motion to Dismiss for failure to state a claim upon which relief can be granted

is DENIED as to paragraphs 63 through 67 of Plaintiff’s Amended Complaint (ECF 4).

Defendant’s motion is GRANTED as to paragraphs 70 through 72 of Plaintiff’s Amended

Complaint.

       Plaintiff’s surviving claims relate solely to Defendant’s alleged violations of 15 U.S.C. §§

1681e(b) and 1681i(a), as outlined in paragraphs 63 through 67 of Plaintiff’s Amended Complaint

and as discussed in the accompanying memorandum. All other claims are dismissed.



                                                            /s/ Gerald Austin McHugh
                                                            United States District Judge
